Case 1:20-cr-00179-DLC Document 263 Filed 05/18/21 Page 1 of 1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

May 18, 2021

BY ECF

Hon. Denise L. Cote

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Victor Ahaiwe and Herman Bass, 20 Cr. 179 (DLC)

Dear Judge Cote:

Motion in limine oppositions in the above-captioned case are due on May 24, 2021 (dkt.
247), and a change of plea conference for trial defendant Herman Bass has been scheduled for
May 26. Given the scheduled plea, the Government and Herman Bass write jointly to request that
the deadlines for motion in limine oppositions be extended until May 28 in order to avoid the need
to unnecessarily draft and file those oppositions.

The request is limited to the Government’s response to Bass’s motions (dkt. 258) and to
Bass’s response to the Government’s motions (dkt. 260}—the Government contemplates that it
will file a response to trial defendant Victor Ahaiwe’s motions (dkt. 259) by May 24 as planned,
and that Ahaiwe will similarly file his response to the Government’s motions (dkt. 260) by May
24 as planned.

Respectfully Submitted,

AUDREY STRAUSS
United States Attorney
Coted,

lente: G. by: /s/ Kevin Mead
Kevin Mead
fia r Jun Xiang
Assistant United States Attorneys
(212) 637-2211 / -2289

 
